Case 20-41308      Doc 3    Filed 03/10/20 Entered 03/10/20 02:46:07      Main Document
                                         Pg 1 of 14


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re:                                     )   Chapter 11
                                           )
FORESIGHT ENERGY LP,                       )   Case No. 20-41308-659
a Delaware limited partnership,            )
                    Debtor.                )   (Joint Administration Requested)
                                           )
Employer Tax I.D. No. XX-XXXXXXX           )

In re:                                     )   Chapter 11
                                           )
ADENA RESOURCES, LLC,                      )   Case No. 20-41314
a Delaware limited liability company,      )
                     Debtor.               )   (Joint Administration Requested)
                                           )
Employer Tax I.D. No. XX-XXXXXXX           )

In re:                                     )   Chapter 11
                                           )
AKIN ENERGY LLC,                           )   Case No. 20-41326
a Delaware limited liability company,      )
                     Debtor.               )   (Joint Administration Requested)
                                           )
Employer Tax I.D. No. XX-XXXXXXX           )

In re:                                     )   Chapter 11
                                           )
AMERICAN CENTURY MINERAL LLC,              )   Case No. 20-41330
a Delaware limited liability company,      )
                     Debtor.               )   (Joint Administration Requested)
                                           )
S.E.C. File No. 5725788                    )

In re:                                     )   Chapter 11
                                           )
AMERICAN CENTURY TRANSPORT                 )   Case No. 20-41322
LLC,                                       )
a Delaware limited liability company,      )   (Joint Administration Requested)
                     Debtor.               )
                                           )
S.E.C. File No. 5725786                    )
Case 20-41308          Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07      Main Document
                                            Pg 2 of 14


In re:                                        )   Chapter 11
                                              )
COAL FIELD CONSTRUCTION                       )   Case No. 20-41334
COMPANY LLC,                                  )
a Delaware limited liability company,         )   (Joint Administration Requested)
                     Debtor.                  )
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
COAL FIELD REPAIR SERVICES LLC                )   Case No. 20-41329
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
FORESIGHT COAL SALES LLC,                     )   Case No. 20-41323
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
FORESIGHT ENERGY EMPLOYEE                     )   Case No. 20-41316
SERVICES CORPORATION,                         )
a Delaware corporation,                       )
                    Debtor.                   )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
FORESIGHT ENERGY FINANCE                      )   Case No. 20-41333
CORPORATION,                                  )
a Delaware corporation,                       )
                    Debtor.                   )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )




Doc#: US1:13615178v1                          2
Case 20-41308          Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07      Main Document
                                            Pg 3 of 14


In re:                                        )   Chapter 11
                                              )
FORESIGHT ENERGY GP LLC,                      )   Case No. 20-41309
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
FORESIGHT ENERGY LABOR LLC,                   )   Case No. 20-41337
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
FORESIGHT ENERGY LLC,                         )   Case No. 20-41312
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
FORESIGHT ENERGY SERVICES LLC,                )   Case No. 20-41319
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
FORESIGHT RECEIVABLES LLC,                    )   Case No. 20-41321
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )




Doc#: US1:13615178v1                          3
Case 20-41308          Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07      Main Document
                                            Pg 4 of 14


In re:                                        )   Chapter 11
                                              )
HILLSBORO ENERGY LLC,                         )   Case No. 20-41328
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
HILLSBORO TRANSPORT LLC,                      )   Case No. 20-41318
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
LD LABOR COMPANY LLC,                         )   Case No. 20-41324
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
LOGAN MINING LLC,                             )   Case No. 20-41325
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
MACH MINING, LLC,                             )   Case No. 20-41338
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )




Doc#: US1:13615178v1                          4
Case 20-41308          Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07      Main Document
                                            Pg 5 of 14


In re:                                        )   Chapter 11
                                              )
MACOUPIN ENERGY LLC,                          )   Case No. 20-41331
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
MARYAN MINING LLC,                            )   Case No. 20-41320
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
M-CLASS MINING, LLC,                          )   Case No. 20-41335
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
OENEUS LLC,                                   )   Case No. 20-41313
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
PATTON MINING LLC,                            )   Case No. 20-41332
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )




Doc#: US1:13615178v1                          5
Case 20-41308          Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07      Main Document
                                            Pg 6 of 14


In re:                                        )   Chapter 11
                                              )
SENECA REBUILD LLC,                           )   Case No. 20-41311
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
SITRAN LLC,                                   )   Case No. 20-41310
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
SUGAR CAMP ENERGY, LLC,                       )   Case No. 20-41336
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
TANNER ENERGY LLC,                            )   Case No. 20-41317
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )

In re:                                        )   Chapter 11
                                              )
VIKING MINING LLC,                            )   Case No. 20-41325
a Delaware limited liability company,         )
                     Debtor.                  )   (Joint Administration Requested)
                                              )
Employer Tax I.D. No. XX-XXXXXXX              )




Doc#: US1:13615178v1                          6
Case 20-41308               Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07         Main Document
                                                 Pg 7 of 14


In re:                                                )   Chapter 11
                                                      )
WILLIAMSON ENERGY, LLC,                               )   Case No. 20-41327
a Delaware limited liability company,                 )
                     Debtor.                          )   (Joint Administration Requested)
                                                      )
Employer Tax I.D. No. XX-XXXXXXX                      )

                   DEBTORS’ MOTION FOR ENTRY OF AN ORDER
             AUTHORIZING JOINT ADMINISTRATION OF CHAPTER 11 CASES

                       Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                       1.     By this Motion, the Debtors request entry of an order (the “Proposed

Order”),1 pursuant to sections 105(a) and 342(c)(1) of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 1015 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 1015(B) of the Local Rules of Bankruptcy Procedure for the Eastern District

of Missouri (the “Local Bankruptcy Rules”), (a) directing the joint administration and

consolidation of these chapter 11 cases for procedural purposes only and (b) granting related

relief. Specifically, the Debtors request that this Court maintain one file and one docket for all of

the jointly administered cases under the case of Foresight Energy LP and that the cases be

administered under a consolidated caption, as follows:




1
     A copy of the Proposed Order will be made available on the Debtors’ case information website at:
     http://cases.primeclerk.com/foresightenergy.



Doc#: US1:13615178v1                                  7
Case 20-41308               Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07           Main Document
                                                 Pg 8 of 14


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

In re:                                                 )   Chapter 11
                                                       )
FORESIGHT ENERGY LP, et al.,                           )   Case No. 20-41308-659
                                                       )
                             Debtors.                  )   (Jointly Administered)
                                                       )

                       2.     The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

                       3.     The Debtors also seek the Court’s direction that a separate docket entry be

made on the docket of each of the Debtors’ cases, other than the case of Foresight Energy LP,

substantially stating as follows:

                       An order has been entered in this case directing the consolidation
                       and joint administration for procedural purposes only of the
                       chapter 11 cases of Foresight Energy LP (8894), Adena Resources,
                       LLC (4649), Akin Energy LLC (1648), American Century Mineral
                       LLC (SEC No. 5788), American Century Transport LLC (SEC No.
                       5786), Coal Field Construction Company LLC (5694), Coal Field
                       Repair Services LLC (9179), Foresight Coal Sales LLC (8620),
                       Foresight Energy Employee Services Corporation (7023),
                       Foresight Energy Finance Corporation (5321), Foresight Energy
                       GP LLC (8332), Foresight Energy Labor LLC (4176), Foresight
                       Energy LLC (7685), Foresight Energy Services LLC (6204),
                       Foresight Receivables LLC (2250), Hillsboro Energy LLC (1639),
                       Hillsboro Transport LLC (6881), LD Labor Company LLC (8454),
                       Logan Mining LLC (2361), Mach Mining, LLC (4826), Macoupin
                       Energy LLC (9005), MaRyan Mining LLC (7085), M-Class
                       Mining, LLC (5272), Oeneus LLC (6007), Patton Mining LLC
                       (7251), Seneca Rebuild LLC (0985), Sitran LLC (9962), Sugar
                       Camp Energy, LLC (8049), Tanner Energy LLC (0409), Viking
                       Mining LLC (4981), and Williamson Energy, LLC (9143), and all
                       subsequently filed chapter 11 cases of such debtors’ affiliates,
                       subject to the terms therein. The docket in the chapter 11 case of
                       Foresight Energy LP, Case No. 20-41308-659 should be consulted
                       for all matters affecting this case.




Doc#: US1:13615178v1                                   8
Case 20-41308               Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07          Main Document
                                                 Pg 9 of 14


                       4.     Finally, the Debtors seek authorization to file the monthly operating

reports as may be arranged and agreed to between the Debtors and the Office of the United

States Trustee for Region 13 (the “U.S. Trustee”), on a consolidated basis; provided, the

Debtors’ proposed consolidated monthly operating reports will identify disbursements on a

Debtor-by-Debtor basis.

                                           Jurisdiction and Venue

                       5.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and Rule 9.01(B)(1) of the Local Rules of the United States District Court for

the Eastern District of Missouri. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408

and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                       6.     The statutory and legal predicates for the relief requested herein are

section 105(a) of the Bankruptcy Code, Bankruptcy Rule 1015, and Local Bankruptcy Rule

1015(B).

                                                 Background

                       7.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probably coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.




Doc#: US1:13615178v1                                  9
Case 20-41308                Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07                 Main Document
                                                 Pg 10 of 14


                       8.      The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code. No trustee, examiner or

official committee has been appointed in these chapter 11 cases.

                       9.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the Declaration of Seth Herman in support of the Debtors’ motion for

approval of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,”

and together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),2

each filed contemporaneously herewith.

                                          Basis for Relief Requested

                       10.     Bankruptcy Rule 1015(b) provides that “if two or more petitions are

pending in the same court by or against . . . a debtor and an affiliate, the court may order a joint

administration of the estates.” Fed. R. Bankr. P. 1015(b). In these chapter 11 cases, all of the

Debtors are “affiliates” as that term is defined in section 101(2) of the Bankruptcy Code and, in

most cases, are direct or indirect subsidiaries of Foresight Energy LP. Accordingly, this Court

has the authority to grant the relief requested herein.




2
     The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
     Day Declarations.



Doc#: US1:13615178v1                                    10
Case 20-41308                Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07         Main Document
                                                 Pg 11 of 14


                       11.     Furthermore, section 105(a) of the Bankruptcy Code authorizes the

requested relief. Section 105(a) of the Bankruptcy Code allows the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code.]” 11 U.S.C. § 105(a). It permits a bankruptcy court to take whatever action

“is appropriate or necessary in aid of the exercise of its jurisdiction.”               2 COLLIER   ON

BANKRUPTCY ¶ 105.01.

                       12.     Joint administration of the Debtors’ respective estates will ease the

administrative burden on the Court and all parties in interest in these chapter 11 cases. As set

forth in the First Day Declarations, the Debtors’ operations are largely integrated. Various

Debtors play a role in other Debtors’ capital structures through intercompany transactions and

numerous parties have interests in the cases of multiple Debtors. Furthermore, many of the

motions, applications, hearings, and orders that will arise in these chapter 11 cases will jointly

affect each Debtor.

                       13.     The joint administration of these chapter 11 cases will not prejudice or

adversely affect the rights of the Debtors’ creditors because the relief sought herein is purely

procedural and is not intended to affect substantive rights. Because these chapter 11 cases

involve thirty-one (31) Debtors, joint administration will significantly reduce the volume of

paper that otherwise would be filed with the Clerk of this Court, render the completion of various

administrative tasks less costly, and minimize the number of unnecessary delays. Moreover,

joint administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative

filings, objections, and hearings, and will also allow the U.S. Trustee and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.




Doc#: US1:13615178v1                                  11
Case 20-41308                Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07            Main Document
                                                 Pg 12 of 14


                       14.     Finally, the joint administration of multiple related cases such as these is

common. See, e.g., In re Payless Holdings LLC, No. 19-40883 (KAS) (Bankr. E.D. Mo. July 19,

2019) [Docket No.: 131]; In re Armstrong Energy, Inc., No. 17-47541 (KAS) (Bankr. E.D. Mo.

Nov. 2, 2017) [Docket No.: 86]; In re Noranda Aluminum, Inc., No. 16-10083 (BSS) (Bankr.

E.D. Mo. Feb. 9, 2016) [Docket No.: 75]; In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr.

E.D. Mo. Jan. 13, 2016) [Docket No.: 67].

                       15.     For these reasons, the Debtors respectfully submit that the interests of the

Debtors, their creditors, and other parties in interest would be best served by joint administration,

for procedural purposes only, under the case number assigned to Foresight Energy LP. To

optimally and economically administer these chapter 11 cases, the Court should grant the

requested relief.

                                                      Notice

                       16.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Motion and any order


Doc#: US1:13615178v1                                    12
Case 20-41308             Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07       Main Document
                                              Pg 13 of 14


entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In light

of the nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.



                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Doc#: US1:13615178v1                             13
Case 20-41308              Doc 3   Filed 03/10/20 Entered 03/10/20 02:46:07        Main Document
                                               Pg 14 of 14


                       WHEREFORE, the Debtors respectfully request the entry of the Proposed Order

granting the relief requested herein and such other and further relief as is just and proper.

Dated:      March 10, 2020               Respectfully submitted,
            St. Louis, Missouri          ARMSTRONG TEASDALE LLP

                                          /s/ Richard W. Engel, Jr.
                                         Richard W. Engel, Jr. (MO 34641)
                                         John G. Willard (MO 67049)
                                         Kathryn Redmond (MO 72087)
                                         7700 Forsyth Boulevard, Suite 1800
                                         St. Louis, Missouri 63105
                                         Tel: (314) 621-5070
                                         Fax: (314) 621-5065
                                         Email: rengel@atllp.com
                                                jwillard@atllp.com
                                                kredmond@atllp.com

                                                - and -

                                         PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                         Paul M. Basta (pro hac vice admission pending)
                                         Alice Belisle Eaton (pro hac vice admission pending)
                                         Alexander Woolverton (pro hac vice admission pending)
                                         1285 Avenue of the Americas
                                         New York, New York 10019
                                         Tel: (212) 373-3000
                                         Fax: (212) 757-3990
                                         Email: pbasta@paulweiss.com
                                                aeaton@paulweiss.com
                                                awoolverton@paulweiss.com

                                         Proposed Counsel to the Debtors and
                                         Debtors in Possession




Doc#: US1:13615178v1                                 14
